Citation Nr: 1021714	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-35 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bipolar disorder.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Los Angeles, California.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2010.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.

In the January 2010 hearing before the undersigned Veterans 
Law Judge, the Veteran indicated that he was in receipt of 
Social Security Administration disability benefits as a 
result of a his service-connected psychological disorder.  
Hearing Transcript (T.) at p. 4.  In addition, he submitted a 
copy of the Social Security Administration's determination, 
which found him to be disabled as of November 2006 due to the 
primary diagnosis of "affective (mood) disorder."  

While the Board acknowledges that the Veteran testified that 
he would prefer not to remand for Social Security 
Administration records, the Board finds these records are 
clearly pertinent to the Veteran's pending claims, and that, 
as such, VA is mandated to obtain them.  In this regard, the 
United States Court of Appeals for the Federal Circuit had 
expressly held that "[a]s long as a reasonable possibility 
exists that the records are relevant to the veteran's claim, 
VA is required to assist the veteran in obtaining the 
identified records."  Golz v. Shinseki, 590 F.3d 1317, 1323 
(Fed. Cir. 2010).  Accordingly, because it appears that there 
may be additional outstanding records that may contain 
information pertinent to the Veteran's claims, the Board 
finds that efforts to obtain those records should be made on 
remand.  
38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO shall obtain records from the 
Social Security Administration, including 
the medical evidence used to determine 
disability eligibility.  Any negative 
search result should be noted in the 
record.

2.  Thereafter, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
is not granted, the RO must furnish a 
supplemental statement of the case, and 
the Veteran and his representative should 
be provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  The case should be then 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


